COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


DELPHINA AVIN
                                                MEMORANDUM OPINION *
v.   Record No. 1961-96-1                           PER CURIAM
                                                 DECEMBER 17, 1996
ENERGY SERVICES, INC.
AND
TRAVELERS INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Robert Bruce Jones, on brief), for
            appellant.

            (Michelle ReDavid Rack; Huff, Poole and
            Mahoney, on brief), for appellees.



     Delphina Avin contends that the Workers' Compensation

Commission erred in finding that she failed to prove that her

bilateral carpal tunnel syndrome qualifies as a compensable

occupational disease within the meaning of "disease" under the

Worker's Compensation Act.    Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     The record supports the commission's finding that "[t]he

evidence does not show that [Avin's] carpal tunnel syndrome was

caused by an injury by accident."   Thus, this appeal is

controlled by the Supreme Court's decision in The Stenrich Group
v. Jemmott, 251 Va. 186, 467 S.E.2d 795 (1996).       "[J]ob-related
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
impairments resulting from cumulative trauma caused by repetitive

motion, however labeled or however defined, are as a matter of

law, not compensable under the present provisions of the Act."

Id. at 199, 467 S.E.2d at 802.

     Accordingly, we affirm the commission's decision.

                                                  Affirmed.




                                 2